United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       October 26, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-60526
                             Summary Calendar


                             CHARLIE TAYLOR,

                             Plaintiff-Appellant,

                                  versus

   DONALD A. CABANO, Superintendent; JOAN ROSS, Disciplinary
Chairperson; LARRY HARDY, Adjudicator,

                             Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                        USDC No. 4:05-CV-18
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charlie Taylor, Mississippi prisoner # R6798, appeals the

district court’s dismissal of his civil rights complaint under

42 U.S.C. § 1983 for failure to exhaust administrative remedies.

     Taylor argues that he exhausted his administrative remedies.

In support of this argument, he contends only that he “filed

several   grievances   and    Rule   Violation   Report(s)     appeals      to

defendant Larry Hardy who rejected them or ignored them pursuant to

MISS. CODE ANN. § 47-5-801, MDOC policy 20-08-01.            See Gates v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-60526
                                   -2-

Collier, et al No. GC71-CV-6-S-D, Order dated February 15, 1994.”

Taylor further asserts that “[t]he rejection and ignoring of

Taylor’s grievances and rule violation report appeals has satisfied

the exhaustion requirement under 42 U.S.C. § 1997e(a).” Taylor does

not give any specifics concerning his “rejected” or “ignored”

grievances, nor does he explain how he exhausted administrative

remedies by filing those grievances.       Therefore, he has abandoned

the only issue before this court.       See Hughes v. Johnson, 191 F.3d

607, 612-13 (5th Cir. 1999).

     Taylor’s   appeal   is   without    arguable   merit   and   is   thus

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, we DISMISS his appeal as frivolous.        5TH CIR. R. 42.2.